Citation Nr: 1703151	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  14-00 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a disability rating higher than 20 percent for osteoarthritis of the right (major) shoulder.

2.  Entitlement to a disability rating higher than 20 percent for dislocation of the left (non-major) shoulder with osteoarthritis, status-post surgery.

3.  Entitlement to an initial disability rating higher than 30 percent for atrophy of the left (non-major) bicep muscle (Muscle Group V).

4.  Entitlement to a total disability rating due to individual unemployability (TDIU). 

5.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance (A&A) of another person and/or being housebound.


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran had active service from February 1943 to December 1945.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In December 2015, the Board remanded the claim for further development.

In September 2016, the Appeals Management Center (AMC) increased the rating for left bicep disability to 30 percent, and granted service connection for impairment of the humerus, assigning separate 20 percent ratings for right and left shoulders, all assigned an effective date of January 30, 2012, the date of the increased rating claim.  

FINDINGS OF FACT

1.  The Veteran is right-hand dominant.

2.  The Veteran is diagnosed with right shoulder osteoarthritis manifested by painful motion.  Right arm motion is not shown to be limited midway between the side and shoulder.

3.  The Veteran is diagnosed with left shoulder dislocation with osteoarthritis manifested by painful motion.  Left arm motion is not shown to be limited to 25 degrees from side.

4.  Separate 20 percent ratings are currently in effect for impairment of the humerus, right and left shoulders. 

5.  The Veteran has impairment of muscle tonus and measurable atrophy in the left bicep from disuse, which causes pain, weakness, and a lower threshold of fatigue; he is assigned the maximum schedular rating for muscle disability.

6.  Resolving all reasonable doubt in favor of the Veteran, his disabilities leave him in need of regular aid and attendance.

7.  Resolving all reasonable doubt in favor of the Veteran, the Veteran's service-connected disabilities preclude him from securing or following all forms of substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 20 percent for osteoarthritis of the right shoulder are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5003, 5010, 5201 (2016).

2.  The criteria for a rating higher than 20 percent for dislocation of the left shoulder with osteoarthritis, status-post surgery, are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 20014); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, DCs 5003, 5010, 5201 (2016).

3.  The criteria for an initial rating higher than 30 percent for muscle left bicep muscle disability are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 4.7, 4.40, 4.45, 4.56, 4.71a, 4.73, DC 5305 (2016).

4.  The criteria for SMC on the basis of the need for regular aid and attendance are met.  38 U.S.C.A. §§ 1114 (l), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.350 (b), 3.352(a) (2016).

5.  The criteria for a TDIU are met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b)(West 2014); 38 C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties

VA has a duty to provide notice to the Veteran explaining how to establish entitlement to benefits.  38 U.S.C.A. § 5103 (West 2014); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With regard to the increased rating claims for right and left shoulder disabilities, VA provided a pre-adjudicatory notice letter to the Veteran in September 2012.  

The Veteran's left bicep claim arose from his disagreement with the rating assigned following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Below, the Board grants entitlement to SMC and a TDIU; these awards represent a complete grant of those benefits sought and therefore discussion of VCAA compliance is unnecessary. 

VA complied with its duty to obtain available records.  38 U.S.C.A. § 5103A.  The evidence of record includes service treatment records (STRs), VA treatment and private treatment records, and lay statements.  The Veteran has been afforded multiple VA compensation examinations, most recently in 2016. The Board finds that the VA examination reports are thorough and adequate and provide a sound basis upon which to base a decision with regard to all issues on appeal.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history, conducted physical examinations, and specifically addressed the symptoms and impairment listed in the relevant criteria in the potentially applicable diagnostic codes.

The Veteran has not identified, and the record does not otherwise suggest, any additional existing evidence that is necessary for a fair adjudication of this claim that has not been obtained and that is obtainable.  No further notice or assistance to her with the claim therefore is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384   (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Background

STRs show that the Veteran underwent surgery during service after dislocating his left shoulder.  He subsequently developed residual chronic osteoarthritis traumatic to the glenohumeral joint of the left shoulder, and atrophy in the left bicep due to disuse. He separated from service in December 1945.
	
In September 2011, the Veteran was provided a VA compensation examination of the left shoulder.  He reported experiencing flare-ups of left shoulder pain 2 to 3 times a day, lasting until discontinuation of the activity that caused the flare.  On range-of-motion testing, flexion of the left shoulder was to 120 degrees with pain at endpoint, and abduction was to 100 degrees with pain beginning at 90 degrees.  There was no change in range of shoulder motion upon repetitive-use testing.  The Veteran's functional impairment consisted of less movement than normal and pain on movement.  There was no evidence of localized tenderness or pain on palpation, or guarding of the left shoulder.  Motor strength testing of the left shoulder was normal.  There was no evidence of ankylosis of the glenohumeral articulation.  Hawkin's impingement, Empty-can, external rotation/infraspinatus strength, and lift-off subscapularis tests were negative.  Crank apprehension and relocation (sense of instability and pain with further external rotation) test was positive.  The Veteran did not have an AC joint condition or any other impairment of the clavicle or scapula.  There was no tenderness on palpation of the AC joint.  Cross-body adduction test was negative.  The Veteran had not had a total shoulder replacement.  He had a linear, superficial surgical scar on the left shoulder measuring 13 centimeters.  The scar had no erythema, edema, or keloid formation.  It was normal in texture and sensation, and was negative to palpation.  There was no limited motion or function caused by the scar.  X-rays of the left shoulder showed evidence of acromioclavicular and glenohumeral joint arthropathy.

Treatment records dated in September 2011 from Horizon Rehabilitation Medicine showed a positive Neers impingement sign of the right shoulder.

VA treatment notes dated in March 2012 show complaints of pain in both shoulders.  X-rays of the shoulders taken at that time showed evidence of osteoporosis, mild bilateral cephalad subluxation, and bilateral shoulder joint space narrowing.

In September 2012, the Veteran was afforded a VA examination of the shoulders and left bicep.  He reported right shoulder pain due to overcompensating for his left shoulder disability, as well as limited use of his left bicep.  Range of motion testing revealed flexion of the right shoulder to 120 degrees with pain beginning at zero degrees and abduction was to 80 degrees with pain beginning at zero degrees.  Flexion of the left shoulder was to 110 degrees with pain beginning at zero degrees, and abduction of the left shoulder was to 60 degrees with pain also beginning at zero degrees.  During the examination, Hawkin's impingement, Empty-can, and external rotation/infraspinatus strength tests were negative.  Lift-off subscapularis test was positive, bilaterally.  There was a history of mechanical symptoms such as clicking and catching, bilaterally; infrequent episodes of recurrent right and left shoulder dislocations; and guarding of movement at shoulder level only.  Crank apprehension test was negative.  The Veteran had dislocation of the acromioclavicular separation or sternoclavicular dislocation on left side.  Cross-body abduction test was normal on both sides.  Examination also revealed atrophy in the left bicep.  The examiner determined that the Veteran's right shoulder condition and left bicep atrophy were related to his service-connected left shoulder disability.  Diagnoses were chronic left shoulder strain, status-post injury, status-post surgery with bicep atrophy and right shoulder osteoarthritis.

On a December 2012 VA "muscle injury" examination report, visible or measurable atrophy of the left bicep was noted.  Other signs and symptoms included consistent weakness of the left bicep and consistent fatigue/pain.  Muscle strength testing upon left elbow flexion was graded as 4/5.  Due to his left bicep disability, he was unable to lift more than 3 to 4 pounds with the left arm.  No radiculopathy was present and there were no associated scars.  The Veteran had no known fascial defect caused by the muscle injury.  

In March 2016, he underwent an additional VA "muscle injury" examination.  His history of the non-penetrating bicep muscle injury was noted and the resultant disability was a partial tear of the long head of the biceps tendon, status-post recurrent dislocations and surgery.  Examination revealed less strength on the left side, and muscle atrophy of the left bicep.  It was noted that the Veteran's left bicep injury affected his muscle substance or function in that he had some impairment of muscle tonus and visible or measurable atrophy.  Cardinal signs and symptoms include weakness, a lower threshold of fatigue, and pain.  Muscle strength testing of the left elbow flexion was graded as 4/5.  A sling is occasionally used for support.  The Veteran stated that the weakness in his left arm prevented him from performing some recreational activities and lifting over 5 pounds.  Diagnosis was residuals of left biceps atrophy, status-post shoulder dislocations, surgery, and disuse, due to pain and partial tear of left bicep tendon.  

In March 2016, he also underwent a VA examination of the shoulders, at which he reported a worsening of pain in the left shoulder and more restriction of movement in both shoulders.  He felt he had functional loss or impairment in terms of difficulty feeding himself, dressing, and undressing.  He reported being unable to lift and reach overhead, as well as being limited in his recreational activities. 

On examination, right shoulder flexion was to 100 degrees, abduction was to 90 degrees, external rotation was to 50 degrees, and internal rotation was to 40 degrees.  That range of motion, itself, contributed to functional loss in that he could not reach overhead.  Pain on motion was noted to cause functional loss. There was objective evidence of pain with weightbearing.  Crepitus of the right shoulder was present.  There was no evidence of localized tenderness or pain to palpation of the right shoulder joint.  There was no additional functional loss on repetitive-use testing.  The examiner was unable to state without mere speculation whether pain, weakness, fatigability, or incoordination significantly limited functional ability with repeated use over a period of time.  Left shoulder flexion was to 90 degrees, abduction was to 90 degrees, external rotation was to 45 degrees, and internal rotation was to 45 degrees.  That range of motion, itself, contributed to functional loss in that he could not reach overhead.  Pain was noted to cause functional loss.  There was objective evidence of pain with weightbearing.  There was evidence of localized tenderness or pain to palpation over the left bicipital groove, bursa, and AC joint.  Crepitus of the left shoulder was also present.  There was no additional functional loss on repetitive-use testing.  The examiner was unable to state without mere speculation whether pain, weakness, fatigability, or incoordination significantly limited functional ability with repeated use over a period of time.

Muscle strength testing was graded as 5/5 (normal) in the right shoulder, and 4/5 on the left.  Muscle atrophy was located 5 centimeters above the Veteran's left elbow.  Ankylosis was not present in either shoulder.  A rotator cuff condition was present in both shoulders.  Hawkins' impingement test, Empty-can test, and external rotation/infraspinatus strength test were positive, bilaterally.  The Veteran was unable to perform lift-off subscapularis test.  Shoulder instability, dislocation, or labral pathology were not suspected.  He did not have an AC joint condition or other impairment of the clavicle or scapula but tenderness was present on palpation of both AC joints.  Cross-body adduction test was positive, bilaterally.  The Veteran does not have loss of head, nonunion, or fibrous union of the humerus.  He also does not have malunion of the humerus with moderate or marked deformity.  The examiner noted the Veteran's 1953 left shoulder surgery as well his surgical scar that was not painful or unstable.  The scar measures 9 cm by 0.3 cm and is well-healed.  With regard to the history of left shoulder dislocations, the examiner explained that the Veteran has not had recurrence since his 1953 surgery, noting that apprehension test was negative.  Diagnoses were left shoulder impingement syndrome, left bicipital tendon tear, left glenohumeral joint dislocation, and degenerative arthritis of both shoulders, left worse than the right. 


III.  Applicable Law Governing Increased Rating Claims

Disability ratings are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations. See generally, 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

In evaluating disabilities of the musculoskeletal system, painful motion is an important factor of disability.  See 38 C.F.R. § 4.59 (2016).  The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  Id.  Joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Id.  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  Id.; see also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that section 4.59 applies to all forms of painful motion of joints, and not just to arthritis). 

Moreover, when evaluating disabilities of the musculoskeletal system, consideration must be given to functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  38 C.F.R. § 4.40 (2016).  Consideration must also be given to weakened movement, premature or excess fatigability and incoordination.  38 C.F.R. § 4.45 (2016); DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995) (holding that the criteria discussed in sections 4.40 and 4.45 are not subsumed by the Diagnostic Codes applicable to the affected joint). 

The Court of Appeals for Veterans Claims (Court) clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40  and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45. Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

A.  Shoulders

As a foundational matter, ratings based on function impairment of the upper extremities are predicated upon which extremity is the major extremity, with only one extremity being considered major.  38 C.F.R. § 4.69.  The medical evidence in this case reflects that the Veteran is right-hand dominant.




(i)  Right Shoulder - Major Extremity

The RO rated the Veteran's right shoulder osteoarthritis as 20 percent disabling pursuant to DC 5010-5201.  38 C.F.R. § 4.71a.
  
DC 5010 provides that traumatic arthritis, when substantiated by X-ray findings, is to be evaluated under DC 5003 as degenerative or osteoarthritis, which in turn indicates the disability will be rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  See 38 C.F.R. § 4.71a, DCs 5003, 5010.

Under DC 5201, limitation of motion to shoulder level (e.g., flexion to 90 degrees) in the major (or minor extremity) warrants a 20 percent rating.  A 30 percent rating is warranted for limitation of the major arm to midway between the side and shoulder level, that is, 45 degrees.  For limitation of motion to 25 degrees in the major extremity, the disability is rated at 40 percent.

Normal ranges of motion of the shoulder are flexion (forward elevation) from 0 to 180 degrees, abduction from 0 to 180 degrees, and both internal and external rotation from 0 to 90 degrees.  38 C.F.R. § 4.71, Plate I.

On review, the Board finds that the evidence weighs against the assignment of a rating higher than 20 percent for the Veteran's right shoulder osteoarthritis.  Right shoulder motion has been, at worst, limited to 100 degrees.  His right arm motion is not shown to be limited to midway between the side and shoulder level, or worse, at any time during the rating period to support a higher rating.  

There is no basis for the assignment of a higher rating based on consideration of any of the factors addressed in 38 C.F.R. §§ 4.40 , 4.45 and DeLuca, 8 Vet. App. at 204 -07.  In this case, the evidence clearly shows that the right shoulder disability causes pain on motion, pain with weightbearing and difficulty lifting overhead.  

The Board recognizes the March 2016 VA examiner's determination that the Veteran's shoulder pain, itself, caused functional loss on regular range-of-motion testing.  Even considering this additional functional loss however, the Board finds that the criteria for a higher rating are not met or approximated.  The current 20 percent rating adequately portrays any functional impairment, pain, fatigue, weakness, and any flare-ups that the Veteran experiences as a consequence of his right shoulder disability.

No other higher or separate rating is warranted under any of the other diagnostic codes pertaining to the shoulder.  Because the evidence does not show that the Veteran has ankylosis of the right scapulohumeral articulation, the criteria for a rating in excess of 20 percent under DC 5200 are not met.

DC 5202 provides ratings based impairment of the humerus and the record shows that the AMC recently granted service connection for impairment of the right humerus and assigned a separate 20 percent rating under DC 5003-5202. The Veteran has not disagreed with the assigned rating and the issue of entitlement to an even higher rating is not currently on appeal.  At any rate, the Board observes that the evidence does not demonstrate that the Veteran has malunion of the humerus with marked deformity or recurrent dislocation at scapulohumeral joint with frequent episodes of dislocation at scapulohumeral joints and guarding of all arm movements to warrant a higher, separate rating under DC 5202.

Because DC 5203 provides a maximum 20 percent rating for impairment of the major or minor clavicle or scapula, a higher rating is not available under such code.  The Board also considered whether a separate rating is potentially warranted under DC 5203.  The noted VA examination reports indicate some tenderness but no impairment of the clavicle, scapula, acromioclavicular, or sternoclavicular joint of the right extremity.  A separate rating under DC 5203 is not warranted.

The Veteran is competent to report his observable right shoulder symptoms, such as pain and weakness.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, without the appropriate medical training and expertise, he is not competent to provide an opinion on a medical matter, such as the severity of his shoulder disability.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). Thus, although the Veteran's reports of symptoms have been considered, the Board attaches greater probative weight to the clinical findings of skilled, unbiased professionals.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

In summary, the Board finds that the criteria for a rating higher than 20 percent for right shoulder osteoarthritis have not been met or approximated at any point during this period, for the reasons explained above.  The claim must therefore be denied.

(ii)  Left Shoulder - Minor Extremity

The RO rated the Veteran's left shoulder dislocation with osteoarthritis as 20 percent disabling pursuant to DC 5003-5201.  

On review, the Board finds that the evidence weighs against the assignment of a rating higher than 20 percent for the Veteran's left shoulder dislocation with osteoarthritis.  In this regard, the evidence does not show or approximate limitation of left arm motion to 25 degrees from side.  As exhibited during the above-noted VA examinations, left shoulder motion has been, at worst, limited to 90 degrees, which is consistent with the current 20 percent rating for the minor arm. 

There is no basis for the assignment of a higher rating based on consideration of any of the factors addressed in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 8 Vet. App. at 204 -07.  In this case, the medical evidence clearly shows that the left shoulder disability causes pain that restricts motion at shoulder level and he therefore has difficulty reaching overhead.  Pain on motion is present and the March 2016 VA examiner determined that such pain causes functional loss.  However, even considering this additional functional loss, limitation of motion of the left arm limited to 25 degrees from the side is not met or approximated to warrant the next-higher rating of 30 percent under DC 5201 for the minor extremity.  The current 20 percent rating adequately portrays any functional impairment, pain, fatigue, weakness, and any flare-ups that the Veteran experiences as a consequence of his left shoulder disability.

No other higher or separate rating is warranted under any of the other diagnostic codes pertaining to the shoulder.  Because the evidence does not show that the Veteran has ankylosis of the left scapulohumeral articulation, DC 5200 is not for application.  

DC 5202 provides ratings based impairment of the humerus and the record shows that the AMC recently granted service connection for impairment of the left humerus and assigned a separate 20 percent rating under DC 5003-5202.  The Veteran has not disagreed with the assigned rating and the issue of entitlement to a higher rating is not currently on appeal.  At any rate, the evidence does not demonstrate that he has fibrous union of the left humerus, or worse, to warrant a higher, separate rating under DC 5202 for minor extremity.

Because DC 5203 provides a maximum 20 percent rating for impairment of the major or minor clavicle or scapula, a higher rating is not available under such code.  The Board also considered whether a separate rating is potentially warranted under DC 5203.  While the symptom of tenderness to palpation of the AC joint was shown during the 2016 VA examination, the noted VA examination reports indicate no impairment of the clavicle, scapula, acromioclavicular, or sternoclavicular joint of the left extremity to provide a separate rating under DC 5203.

As indicated, the Veteran is competent to report his observable shoulder symptoms, such as pain and weakness, but is not competent, without the appropriate medical training and expertise, to provide an opinion on a medical matter, such as the severity of his left shoulder disability.  The Board considered the Veteran's reported symptoms, but attaches greater probative weight to the clinical findings of skilled, unbiased professionals.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

In summary, the Board the criteria are not met or approximated to assign a rating higher than 20 percent for the Veteran's left shoulder dislocation with osteoarthritis at any point during this period, for the reasons explained above.  The claim must therefore be denied.

B.  Left Bicep Muscle Disability

The Veteran's left (minor) bicep disability is currently evaluated as 30 percent disabling under 38 C.F.R. § 4.73, DC 5305, which provides that Muscle Group V is defined as including the flexor muscles of the elbow, including the biceps, brachialis, and brachioradialis.  The function of these muscle groups is listed as elbow supination (long head of biceps as stabilizer of the shoulder joint), and flexion of the elbow. 

DC 5305 provides a maximum 30 percent rating for severe impairment of the minor extremity.  38 C.F.R. § 4.73.

Muscle disabilities are evaluated pursuant to 38 C.F.R. § 4.56 according to the type of injury, history and complaint, and objective findings.  Applicable here,  a severe disability of the muscles consists of a through and through or deep penetrating wound due to a high-velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intramuscular binding and scarring.  There is a history showing hospitalization for a prolonged period for treatment of the wound. There is a record of consistent complaint of cardinal signs and symptoms of muscle disability, worse than those shown for moderately severe muscle injuries and, if present, evidence of inability to keep up with work requirements.  Objective findings include ragged, depressed and adherent scars indicating wide damage to muscle groups in the missile track. Palpation shows loss of deep fascia of muscle substance, or soft flabby muscles in the wound area. Muscles swell and harden abnormally in contraction. Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function.  If present the following are also signs of severe muscle disability: (a) x-ray evidence of minute multiple scattered foreign bodies indicating intramuscular trauma and explosive effect of the missile; (b) adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle; (c) diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; (d) visible or measurable atrophy; (e) adaptive contraction of an opposing group of muscles; (f) atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle, and (g) induration or atrophy of an entire muscle following simple piercing by a projectile.  38 C.F.R. § 4.56 (d).

In applying these ratings, a through and through injury with muscle damage shall be evaluated as no less than a moderate muscle injury to the group of muscles damaged. 38 C.F.R. § 4.56 (b).  An open comminuted fracture with muscle or tendon damage will be rated as a severe injury of the muscle group involved unless, for locations such as the wrist or over the tibia, evidence establishes that the muscle damage is minimal.  38 C.F.R. § 4.56 (a).

The words "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2016).  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue. All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2016).

On review, the Board finds a rating higher than 30 percent rating for the Veteran's left bicep disability is not warranted.  The applicable VA examination findings demonstrate that he has impairment of muscle tonus and measurable atrophy in the left elbow accompanied by consistent pain, consistent weakness, and a lower threshold of fatigue.  These signs and symptoms are consistent with severe impairment to Muscle Group V involving the minor extremity, and support the 30 percent rating already assigned.  Notably, a 30 percent rating is the maximum schedular rating possible under DC 5305.  There are no other diagnostic codes potentially applicable to the left bicep muscle disability; it is not shown to impair the elbow joint or neurologic system of the upper extremity.  Accordingly, the increased rating claim for the left elbow muscle disability must be denied.  

Extraschedular Consideration

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321 (b)(1), for determining whether a veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The evidence in this case does not show such an exceptional disability picture that the available schedular ratings for the service-connected bilateral shoulder and left bicep disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disabilities, with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  The symptoms of the Veteran's right shoulder, left shoulder, and left elbow disabilities are contemplated by the rating schedule as explained above, and accordingly, the rating criteria contemplate these disabilities.  There is no evidence in the record or allegation of symptoms of and/or impairment due to these disabilities not encompassed by the criteria for the schedular ratings assigned.  Referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321 (b)(1) is therefore not warranted.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be entitled to "consideration [under 38 C.F.R. § 3.321 (b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321 (b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.

In this case, the Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

IV.  SMC Claim

Under 38 U.S.C.A. § 1114 (l), SMC for aid and attendance is payable if, as the result of service-connected disability, the Veteran has an anatomical loss or loss of use of both feet, or of one hand and one foot; has blindness in both eyes with visual acuity of 5/200 or less; is permanently bedridden; or, is so helpless as to be in need of regular aid and attendance of another person.  38 U.S.C.A. § 1114 (l) (West 2014); 38 C.F.R. § 3.350 (b) (2016). 

Need for aid and attendance means being so helpless as to require the regular aid and attendance of another person. 38 C.F.R. § 3.350(b)(3).  The following factors will be accorded consideration in determining whether the Veteran is in need of regular aid and attendance of another person: inability of the claimant to dress and undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliance; inability of the claimant to feed himself through loss of coordination of the upper extremities or through extreme weakness; inability to tend to the wants of nature; or incapacity, physical or mental, which requires care and assistance on a regular basis to protect the claimant from the hazards or dangers incident to his daily environment. 
38 C.F.R. § 3.352 (a).

There need not be a constant need but, rather, only a regular need for aid and attendance.  Id.  It is not required that all of the disabling conditions are present or are due to a service-connected condition to warrant SMC. Id.; see also Turco v. Brown, 9 Vet. App. 222, 224 (1996).

Here, the Veteran seeks SMC based on the need for aid and attendance.  He is service-connected for right shoulder osteoarthritis, left shoulder dislocation and osteoarthritis, left bicep disability, impairment of the right humerus, impairment of the left humerus, hearing loss, tinnitus, and left shoulder surgical scar.  

In February 2013, he underwent a VA "Aid and Attendance" examination.  He did not have memory loss or dizziness.  Imbalance never affected his ability to ambulate.  The examiner noted that the Veteran's limited range of left shoulder motion and increasing limitation of his right shoulder affected his ability to protect himself from the daily environment.  In addition, his fractured left foot limited his activities and ambulation.  The examiner indicated that the Veteran was able to perform all self-care, and could walk up to a few hundred yards before requiring assistance of another person.  He could be left alone at home.  His best corrected vision was not 5/200 or worse in both eyes.  The function of his upper extremities was not normal in that he had mild or moderate impairment in the right arm and severe impairment in the left arm.  His ability to self-feed, dress, undress, self bathe, self-groom, and toilet were normal.  Function of the right lower extremity was normal.  He had limitation of motion of the left lower extremity.  Weightbearing, propulsion, and balance were normal.  The examiner concluded that the Veteran has limited use of both shoulders and pain with activity of the left foot.  He was unable to reach overhead to change a lightbulb, for example.  He was unable to maintain his housework and yard work.  

During the March 2016 VA shoulder examination, the Veteran reported more restriction of movement in both shoulders and felt that he experienced functional loss or impairment in terms of difficulty feeding himself, dressing, and undressing.  He was unable to lift and reach overhead.

In March 2016, he was also afforded a VA "Aid and Attendance" examination.  He was brought to the examination in a private vehicle and accompanied by a family member.  The Veteran stated that his typical day consisted primarily of reading and watching television.  He reported that he reheats meals prepared for him, but does not cook.  He does not experience dizziness.  Imbalance never affected his ability to ambulate.  He has moderate short-term memory loss.  He could perform all self-care.  His bilateral shoulder disability affected his ability to protect himself from the daily environment.  He could be left alone at home.  He could walk for a hundred yards without the assistance of another person.  He needs a cane for ambulation.  His best corrected vision was not 5/200 or worse in both eyes.  The function of his upper extremities was not normal in that he had mild or moderate impairment in the right arm and severe impairment in the left arm.  The examiner noted that the Veteran has "some difficulty" in his ability to self-feed, dress, undress, self-bathe, and self-groom.  He was able to toilet normally.  In the lower extremities, limitation of motion and muscle weakness was noted.  Weightbearing, propulsion, and balance were normal.  The examiner summarized that the Veteran has decreased range of motion in both shoulders and was unable to work overhead.  He had difficulty bringing his food to his mouth with left hand, but could still feed himself appropriately.  The examiner reiterated the Veteran's statement that he had pain in the ankles, feet, and hands.  The examiner stated that while the Veteran can walk, he must be careful that his ankles do not give out on him.  The Veteran reported that he began receiving daily help with tending to the house and other needs.  His son visits often to help out.  The examiner concluded that daily skilled services are not indicated.
 .
According to a September 2016 addendum, a VA examiner determined that the Veteran's hearing loss does not cause the need for aid and attendance, noting no problems with communication and speech discrimination.

On review, the Board finds that, resolving all reasonable doubt in his favor, the Veteran is entitled to SMC based on the need for aid and attendance.  Although the March 2016 VA examiner determined that daily skilled services are not indicated, the evidence clearly shows that he has abnormal function in his upper extremities, due in large part to pain and weakness.  The medical evidence reflects that right shoulder function is impaired to a moderate level, left shoulder function is impaired to a severe level, and the left bicep atrophy is consistent with a severe muscle injury.  This impairment results in some difficulty in his ability to self-feed, dress, undress, self-bathe and self-groom, as asserted by the Veteran and affirmatively stated by the March 2016 examiner.  Resolving all reasonable doubt in his favor, entitlement to SMC based on the need for aid and attendance is warranted.

V.  TDIU Claim

Total disability ratings for compensation based on individual unemployability may be assigned when the combined schedular rating for the service-connected disabilities is less than 100 percent and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2016). 

Here, the Veteran is service-connected for right shoulder osteoarthritis, left shoulder dislocation and osteoarthritis, left bicep disability, impairment of the right humerus, impairment of the left humerus, hearing loss, tinnitus, and left shoulder surgical scar, for a combined rating of 80 percent from January 30, 2012; he therefore met the schedular criteria for a TDIU at that time.  

The question that remains, however, is whether his service-connected disabilities preclude him from obtaining or engaging in substantially gainful employment.  The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The ultimate question of whether a veteran is capable of sustaining or obtaining a substantially gainful employment is an adjudicatory determination, not a medical one. See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed.Cir.2013) ("[A]pplicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner."). 

A September 2012 VA examiner determined that the Veteran would be limited in performing strenuous activities that involve overhead lifting due to limited range of shoulder motion, but also found that he was capable of sustaining and maintaining a sedentary position as he continues to be able to walk one hundred yards and continues to be able to perform all daily living activities independently.

According to the Veteran's May 2013 TDIU application, he indicated that he became too disabled to work in 1993, at which time he worked as an airport manager.  However in the section requesting that he list his employment, he indicated that he last worked at the county airport in 2005.  He reported having a high school education and an airplane pilot commercial license.

In a May 2013 statement, the Veteran indicated that he had not worked in the past 20 years.

In his notice of disagreement received in August 2013, the Veteran challenged the examiner's finding that he was able to perform sedentary work.  He stated that after sitting at the computer for 20 minutes, his shoulders tense up, and his arms begin to ache as they are extended to the keyboard.  He reiterated that he cannot sit at a desk for 6-8 hours, walk, or carry light weights. 

On his December 2013 substantive appeal, he indicated that sitting causes pain in his shoulders and neck.  He also stated that he is unable to lift more than a couple pounds. Also, he explained that at his prior employment with the airport, he was required to attend meetings, meet with the public, and travel to seminars.

In his January 2014 statement, he reiterated that he is unable to sit for extended periods of time because his shoulders and back became stiff and painful.  He also stated that he is unable to walk 200 yards without pain and stiffness, and unable to lift many objects.
The Veteran's asserts that he is not able to obtain or maintain gainful employment on account of his service-connected disabilities, and affording him the benefit of the doubt, the Board agrees.  The evidence clearly shows that physical labor is precluded due to the limitations caused by his bilateral shoulder disability and left bicep atrophy.  The question then becomes whether he is capable of obtaining or maintaining sedentary employment.  Indeed, the Veteran reports no more than a high school education.  There is no indication that he has completed any college classes or had any additional training beyond high school, except for obtaining a pilot's license.  His previous work experience as an airport manager is not shown to be at all transferable to an entirely sedentary environment, as his previous job duties largely involved meeting with people and traveling.  It is therefore unlikely that he would be qualified to obtain and/or maintain a substantially gainful sedentary position.  Additionally, as indicated, the medical evidence shows that the functioning of the Veteran's shoulders is abnormal and the left bicep has atrophied resulting in weakness and fatigue.  Lastly, the Board finds that the Veteran has competently and credibly reported that the pain in his shoulders is caused by sitting and that he develops pain when he extends his arms to a computer keyboard.  As a layperson, he is competent to report his observable symptoms and functional impairment, and he may be competent on a variety of matters concerning the nature and cause of his limitations.  With resolution of all doubt in his favor, entitlement to TDIU is granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102 (2016).

ORDER

A disability rating higher than 20 percent for osteoarthritis of the right shoulder is denied.

A disability rating higher than 20 percent for dislocation of the left shoulder with osteoarthritis, status-post surgery, is denied.

A rating higher than 30 percent for atrophy of the left bicep muscle, Muscle Group V, is denied. 

Entitlement to SMC based on the need for aid and attendance is granted, subject to the laws and regulations governing monetary regulations.

A TDIU is granted, subject to the laws and regulations governing monetary regulations.


______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


